Citation Nr: 0630970	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, rated at 40 percent disabling from May 
11, 2001 to March 12, 2006.  

2. Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, rated at 50 percent disabling from 
March 13, 2006.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1972 to November 
1975 and from March 1978 to November 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of December 2001 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

This case was previously remanded for further development by 
the Board in October 2004.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a May 2006 rating decision, the RO 
granted service connection for degenerative joint disease, 
lumbar spine, radiculopathy, left lower extremity rated at 40 
percent disabling, effective March 13, 2006; and service 
connection for degenerative joint disease, lumbar spine, 
radiculopathy, right lower extremity rated at 20 percent 
disabling, effective March 13, 2006.  As the veteran was 
assigned a separate rating for these disabilities, under 
Diagnostic Code 8520, and has not appealed these ratings, 
these issues are not currently before the Board.  

The Board also notes that in a May 2006 rating decision, the 
RO increased the rating from 40 to 50 percent for 
degenerative disc disease, lumbar spine, effective March 13, 
2006.  However, since the increase does not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1. From May 11, 2001 to March 12, 2006, degenerative disc 
disease, lumbar spine was manifested by forward flexion of 75 
degrees, extension of 15 degrees, right and left lateral 
motion of 15 degrees, right and left rotation of 20 degrees, 
straight leg raising test of 60 degrees, and diagnoses of 
osteoarthritis, degenerative disk disease of the lumbosacral 
spine with pain, limited range of motion, numbness, and grade 
I spondylolisthesis of L5 on S1. 

2. From May 11, 2001 to March 12, 2006, there was no evidence 
of complete bony fixation (ankylosis) at a favorable angle, 
ankylosis of the lumbar spine at an unfavorable angle, or 
ankylosis of the entire thoracolumbar spine.  
 
3. From March 13, 2006, degenerative disc disease, lumbar 
spine is manifested by flexion of 40 degrees with pain at 35 
degrees, extension of 7 degrees with pain at 5 degrees, left 
lateral flexion of 10 degrees with pain at 15 degrees, left 
lateral rotation of 15 degrees with pain at 15 degrees, right 
lateral rotation of 20 degrees with pain at 20 degrees, and 
severe pain, weakness and fatigue upon motion. 

4. From March 13, 2006, there is no evidence of 
incapacitating episodes having a total duration of at least 
six weeks in the past twelve months or unfavorable ankylosis 
of the entire thoracolumbar spine.   


CONCLUSIONS OF LAW

1. From May 11, 2001 to March 12, 2006, the criteria for an 
evaluation in excess of 40 percent for degenerative disc 
disease, lumbar spine, were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 
5243, 5293 (West 2002), 5003, 5235-5243 (2005).

2. From March 13, 2006, the criteria for an evaluation in 
excess of 50 percent for degenerative disc disease, lumbar 
spine, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5243, 5293 (West 
2002), 5003, 5235-5243 (2005).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated June 2001, February 2005, and January 2006, 
VA advised the veteran of the essential elements of the VCAA.  
The veteran was advised that in order to establish an 
increased rating claim, the evidence would need to show that 
his disability had worsened.  VA also informed him that it 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it was responsible for obtaining 
any evidence held by a government agency.  The veteran was 
also informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  These 
letters, therefore, provided the required notice of the four 
aforementioned elements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The RO sent the veteran a July 2006 
letter addressing these elements.  

VA has obtained VA treatment records and several VA 
examinations.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA. 

Analysis

The RO granted service connection for degenerative disc 
disease of the low back, status post laminectomy and assigned 
a noncompensable evaluation under Diagnostic Code 5292 in a 
February 1995 decision.  In a December 2001 rating decision, 
the RO increased the evaluation to 40 percent and rated the 
disability under Diagnostic Code 5293 effective from May 
2001.  The rating decisions are based on findings pertaining 
to the lumbar spine.  The veteran claims that his low back 
condition is worse than contemplated by the assigned ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

Prior to the regulatory changes, Diagnostic Code (DC) 5295, 
for lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion. A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent rating was warranted for a sacroiliac injury and 
weakness manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).
DC 5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (2005).

Under the criteria effective prior to September 26, 2003, DC 
5292 provided for ratings based on limitation of motion of 
the lumbar spine. When such limitation of motion is slight, a 
10 percent rating is warranted. When limitation of motion is 
moderate, a 20 percent rating is warranted.  When limitation 
of motion is severe, a 40 percent rating is warranted. 38 
C.F.R. § 4.71a, DC 5292 (2002). 

The criteria of DC 5286 provides for a maximum 60 percent 
evaluation for complete bony fixation of the spine in the 
favorable position.  38 C.F.R. § 4.71a, DC 5292 (2002).  
Ankylosis of the lumbar spine warrants a 50 percent 
evaluation if it is unfavorable. 38 C.F.R. § 4.71a, DC 5289 
(2002).

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous DC 5293, 
effective prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating and moderate with recurring attacks 
warrants a 20 percent disability rating.  Severe; recurring 
attacks, with intermittent relief warrant a 40 percent 
rating.  Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief warrant a 60 percent rating.  See 38 
C.F.R. § 4.71a, DC 5293 (2002).

Under the revised DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past twelve months or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months warrant a 10 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past twelve months warrant a 60 percent 
disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

The attached notes state that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 
38 C.F.R. § 4.71a, DC 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
section 4.25.  See 38 C.F.R. § 4.71a, DC 5237 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating, unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating. 
Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. 

Note (2) states that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).

At a July 2001 VA examination, flexion was 60 degrees with 
pain from 40 to 60 degrees, extension was 20 degrees with 
pain from 0 to 20 degrees, right and left lateral flexion was 
30 degrees with pain from 0 to 30 degrees, and right and left 
rotation was 20 degrees with pain from 0 to 20 degrees.  
There was tenderness to palpation across the lumbar spine and 
flattened lordotic curve was noted.  Deep tendon reflexes 
were +2 and symmetrical.  The impression was advanced 
degenerative disc disease L3-S1 with grade I 
spondylolisthesis at L5 S1 and mild retrolisthesis L3 L4 
symptomatic with limited range of motion.  X-rays showed 
moderate degenerative disc disease L3-S1 with grade I 
spondylolisthesis and mild retrolisthesis L3-L4.  There was 
no bony abnormality.  Advanced facet osteoarthrosis was 
noted.  

A January 2003 VA examination showed normal posture and gait.  
Forward flexion was 75 degrees, extension was 15 degrees, 
right and left lateral motion were 15 degrees, right and left 
rotation were 20 degrees, and straight leg raising test was 
60 degrees. The back paraspinal muscles were tender and there 
was muscle spasm on the left side.  The diagnoses were 
osteoarthritis and degenerative disk disease of the 
lumbosacral spine with pain and limited range of motion. 

2001, 2002 and 2003 records show physical therapy for 
osteoarthritis and low back pain.  Diagnoses in this period 
included left L5 radiculopathy, numbness, grade I 
spondylolisthesis of L5 on S1.   

A September 2003 VA treatment record showed numbness.  An 
October 2004 VA treatment records shows low back pain, 
persistent.

A March 2005 MRI showed grade I anterolisthesis of L5 on S1 
secondary to bilateral L5 pars defects.  There was also 
minimal retrolisthesis of L4 on L5.  There was loss of height 
and T2 signal intensity of the intervertebral discs at L3-L4, 
L4-L5, and L5-S1.  At L3-L4, there was a diffuse disc bulge 
resulting in moderate spinal canal stenosis.  There was no 
significant neural foraminal narrowing or nerve root 
compression.  At L4-L4 there was an annular tear and diffuse 
disc bulge with mild/moderate facet arthropathy without 
spinal canal stenosis.  At L5-S1, there was flattening of the 
neural foramina bilaterally and increase in the 
anteroposterior diameter of the canal secondary to 
spondylolisthesis/spondylolysis described above.  There was 
moderate/severe facet arthropathy at that level. Flattening 
of the neural foramina resulted in moderate bilateral neural 
foraminal narrowing with compression of the exiting L5 nerve 
roots. 

The impression was bilateral L5 pars interarticularis defects 
resulting in grade I anterolisthesis of L5 on S1 with 
resultant flattening of the neural foramina and compression 
of the exiting bilateral L5 nerve roots and degenerative 
disease at the L3-L4 levels with moderate spinal canal 
stenosis at L3-L4. 

A March 2006 VA examination showed that the veteran had back 
flare-ups once a month for two to three days, usually very 
severe and requiring complete bed rest. The veteran reported 
that he loses six to seven days of work per month due to 
flare-ups.  The examiner reported that the veteran has severe 
fatigue, severe decreased motion, severe stiffness in the 
lower back, severe weakness in the low back.  The examiner 
found severe, constant pain in the low back.  The veteran's 
gait was antalgic with poor propulsion.  There was no spine 
ankylosis.

The veteran's flexion was 40 degrees with pain at 35 degrees, 
extension was 7 degrees with pain at 5 degrees, left lateral 
flexion was 10 degrees with pain at 15 degrees, left lateral 
rotation was 15 degrees with pain at 15 degrees, right 
lateral rotation was 20 degrees with pain at 20 degrees.  The 
examiner noted that repetitive activity increased pain 
markedly and was the major factor in affecting functional 
capabilities of the veteran.  
      
Degenerative disc disease, lumbar spine under the regulations 
in effect prior to September 2002 from May 11, 2001 to March 
12, 2006

In the period from May 11, 2001 to March 13, 2006, the 
veteran was rated 40 percent for degenerative disc disease of 
the lumbar spine.  Under the regulations in effect prior to 
September 2002, a higher 50 or 60 percent rating is only 
warranted under DC's 5286 and 5289 if there is evidence of 
complete bony fixation (ankylosis) at a favorable angle or 
ankylosis of the lumbar spine at an unfavorable angle.  
Though at the January 2003 VA examination, the veteran had a 
limited range of motion, and 2001 to 2003 treatment records 
show evidence of back pain and stiffness, there was not a 
finding of ankylosis in this time period.  As there is no 
finding of ankylosis, a higher rating from May 11, 2001 to 
March 12, 2006 under the regulations in effect prior to 
September 2002 is not warranted. 
   
Degenerative disc disease, lumbar spine under the regulations 
in effect prior to September 2002 from March 13, 2006 onwards

From March 13, 2006, the veteran is rated as 50 percent 
disabling for degenerative disc disease, lumbar spine under 
DC 5292.  Under DC 5292, 40 percent was the schedular 
maximum.  

Under the regulations in effect prior to September 2002, a 
higher rating is warranted under DC 5286 for complete bony 
fixation (ankylosis).  A higher 60 percent rating under DC 
5286 requires evidence of complete bony fixation of the spine 
at an unfavorable angle.  However, as the March 2006 VA 
examination specifically noted no ankylosis, a higher rating 
under this code is not warranted.

Additionally, a higher 60 percent rating under DC 5293 for 
intervertebral disc syndrome is also not warranted.  For a 60 
percent rating, the evidence must show 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  In the 
present case, the March 2006 VA examination and all prior 
treatment records show that the veteran experiences pain 
radiating down to his right and left extremities, 
demonstrable muscle spasm, and other neurological findings 
such as sensory loss in the left and ankle jerk in the right 
extremity.  However, as the veteran has already been assigned 
a 40 and 20 percent separate rating for degenerative disc 
disease, lumbar spine, radiculopathy, left and right 
extremities, rating these symptoms at a higher 60 percent 
rating under DC 5293 would constitute pyramiding, which is to 
be avoided.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnosis, known as pyramiding, is 
to be avoided). 

In this regard, the Board notes the Court's decision in 
Bierman v. Brown, 6 Vet. App. 125 (1994), where the Court 
addressed the issue of whether a claimant who is in receipt 
of a 60 percent rating for intervertebral disc syndrome (then 
evaluated under DC 5293) may be awarded a separate rating 
under DC 8521 for loss of use of the foot, due to complete 
paralysis of the external popliteal nerve.  It was held that 
there was no express rule against separate ratings in this 
instance, nor would there be a violation of the rule against 
'pyramiding' (in other words, evaluation of the same 
disability under various diagnoses, prohibited under 38 
C.F.R. § 4.14), provided that there was actual foot drop.  In 
Bierman, the Court essentially stated that separate 
disability evaluations were appropriate when separate 
disabilities existed.  In the present case, the veteran has 
been separately rated for the sciatic nerve, right and left 
lower extremity, under DC 8520; however, the symptoms rated 
under DC 8520 encompass those described by the 60 percent 
rating for intervertebral disc syndrome under DC 5293.  
Therefore, as the RO has already rating the veteran 
separately under DC 8520, a higher 60 percent rating under DC 
5293 would constitute pyramiding.  Generally, evaluations for 
distinct disabilities resulting from the same injury may only 
be separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  Therefore, a higher rating 
under DC 5293 or any other code is not warranted from March 
13, 2006 under the regulations in effect prior to September 
2002.    

Degenerative disc disease, lumbar spine from September 2002 
to March 12, 2006 under the regulations in effect after 
September 2002

Having determined that a higher rating is not warranted for 
the veteran's degenerative disc disease, lumbar spine, under 
the criteria in effect prior to September 23, 2002, the Board 
now turns to the criteria in effect as of that date to 
ascertain whether a rating above 40 percent is warranted 
under revised regulations, effective September 23, 2002 to 
September 25, 2003 as well as those changes set forth 
September 26, 2003 for the time period from September 2002 to 
March 12, 2006. 

A review of the evidence shows that a rating in excess of 40 
percent rating under the new General Rating Formula for 
Diseases and Injuries of the Spine is warranted.  In order to 
receive the next higher 100 percent rating under the new 
General Rating Formula for Diseases and Injuries of the 
Spine, the medical evidence must show unfavorable ankylosis 
of the entire spine.  See 38 C.F.R. § 4.71a (formerly DC's 
5235-5243) (2005).  As previously mentioned in the January 
2003 VA examination, the veteran had some, though limited 
range of motion.  Additionally, there was no evidence of a 
finding of ankylosis.  Therefore, as the veteran had some 
range of motion and there was no finding of ankylosis, the 
evidence shows that the veteran does not warrant a higher 100 
percent rating under the new criteria.  Thus, as a whole, a 
higher rating under the revised formula for rating diseases 
and injuries of the spine is not warranted under the 
regulations in effect after September 2002 from September 
2002 to March 12, 2006.

The Board notes that in the aforementioned revised 
regulations, the DC for intervertebral disc disease was 
changed from 5293 to 5243 and allows for intervertebral disc 
syndrome to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In the present case, the veteran describes 
incapacitating episodes, but there is no evidence these 
episodes require treatment or bed rest prescribed by a 
physician.  Therefore, the evidence does not show that a 
higher evaluation under this code is warranted.    

Degenerative disc disease, lumbar spine from March 13, 2006 
under the regulations in effect after September 2002

Finally, the Board must evaluate if a rating in excess of 50 
percent is warranted under the new regulations from March 13, 
2006.  

A review of the evidence shows that a rating in excess of 50 
percent rating under the new General Rating Formula for 
Diseases and Injuries of the Spine is warranted.  In order to 
receive the next higher 100 percent rating under the new 
General Rating Formula for Diseases and Injuries of the 
Spine, the medical evidence must show unfavorable ankylosis 
of the entire spine.  See 38 C.F.R. § 4.71a (formerly DC's 
5235-5243) (2005).  Though the veteran's range of motion is 
severely limited, at the most recent VA examination flexion 
was 40 degrees with pain at 35 degrees, extension was 7 
degrees with pain at 5 degrees, left lateral flexion was 10 
degrees with pain at 15 degrees, left lateral rotation was 15 
degrees with pain at 15 degrees, right lateral rotation was 
20 degrees with pain at 20 degrees.  Additionally, the VA 
examiner stated that there was no spine ankylosis.  
Therefore, the evidence shows that the veteran does not 
warrant a higher 100 percent rating under the new criteria.  
Thus, as a whole, a higher rating under the revised formula 
for rating diseases and injuries of the spine is not 
warranted.

As previously mentioned, the evidence does not show 
incapacitating episodes as described the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Therefore, the evidence does not show that a 
higher evaluation under this code is warranted.    

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  Though the veteran reports that he has 
experiences pain while working, and misses six to seven days 
of work per month due to flare-ups, the veteran is still 
working.  Additionally, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 rating under 
both the old (prior to September 2002) and the revised 
criteria; and against a rating in excess of 50 percent under 
the old (prior to September 2002) and the revised criteria 
degenerative disc disease, lumbar spine.  See 38 C.F.R. 
§§ 4.7, 4.71a, DC 5286, 5289, 5292, 5293, 5295 (2002) 
effective prior to September 23, 2002), 38 C.F.R. § 4.71a 
(formerly DC's 5235-5243) (2005).  






ORDER

An increased rating for degenerative disc disease, lumbar 
spine, rated as 40 percent disabling, from May 11, 2001 to 
March 12, 2006 is denied.  

An increased rating for degenerative disc disease, lumbar 
spine, rated as 50 percent disabling, from March 13, 2006 is 
denied.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


